Exhibit 10.4
[Execution Form]
     THIS PLEDGE AGREEMENT (NOTEHOLDERS), dated as of June 26, 2008 (this
“Agreement”), is made and entered into by and among,
     (i) WESTMORELAND COAL COMPANY, a Delaware corporation (“Parent”),
     (ii) WESTMORELAND MINING LLC, a Delaware limited liability company (the
“Company”),
     (iii) each other Person who shall from time to time become a party hereto
as a pledgor hereunder (each, an “Additional Pledgor”; all such Additional
Pledgors, together with Parent and the Company, being hereinafter sometimes
referred to, collectively, as the “Pledgors” and, each individually, as a
“Pledgor”) by execution of a Joinder Agreement pursuant hereto, and
     (iv) U.S. BANK NATIONAL ASSOCIATION, a national banking association, in its
capacity as Collateral Agent under the Collateral Agency Agreement referred to
below (together with its successors from time acting as such Collateral Agent
thereunder, the “Secured Party”) on behalf and for the benefit and security of
the Noteholders referred to below.
RECITALS:
     A. The Company and the Guarantors identified therein have entered into a
Note Purchase Agreement, dated as of June 26, 2008 (as the same may be amended,
supplemented, extended, renewed or replaced and in effect from time to time, the
“Note Agreement”), with the institutional investors identified in Schedule 1
thereto (collectively, the “Purchasers”, and, each individually, a “Purchaser”),
providing, among other things, for (1) the issue and sale by the Company and,
subject to the terms and conditions set forth therein, the purchase by the
Purchasers severally, of the Company’s 8.02% Senior Guaranteed Secured Notes due
2018 in an original aggregate principal amount of $125,000,000 (the “Notes”,
such term to include any such notes issued pursuant to Section 13 of the Note
Agreement in substitution for any previously issued Notes), and (2) the joint
and several guaranty of the Secured Obligations by the Guarantors.
     B. The Company, each of the Guarantors, Texas Westmoreland Coal Co., a
Montana corporation (“TWCC”), the Secured Party, the Securities Intermediary,
and the Purchasers have entered into the Collateral Agency Agreement, dated as
of June 26, 2008 (as the same may be amended, supplemented, extended, renewed or
replaced and in effect from time to time, the “Collateral Agency Agreement”), in
order, among other things, to set forth certain rights, powers and remedies of
the Collateral Agent, for the equal and ratable benefit and security of the
Noteholders, with respect to the Collateral (including the Pledged Collateral
referred to below) securing the Secured Obligations.
     C. It is a condition to the obligations of the respective Purchasers to
purchase Notes pursuant to the Note Agreement that Parent and the Company enter
into this Agreement with the Secured Party and that, pursuant hereto, all of the
issued and outstanding Equity Interests of each corporation, limited liability
company, partnership or other entity (each a “Pledged Company” and collectively
the “Pledged Companies”) that is either identified on Schedule 1 hereto or

 



--------------------------------------------------------------------------------



 



owned by an Additional Pledgor, or acquired subsequent to the date hereof by any
Pledgor (other than Parent), be pledged to the Secured Party in accordance
herewith.
     D. On the date hereof the outstanding Equity Interests in each of the
Pledged Companies identified on Schedule 1 hereto are owned by Parent or the
Company, as indicated on such Schedule 1.
     E. Each Pledgor acknowledges that it will materially benefit from the issue
and sale of the Notes and the maintenance of the Notes outstanding in accordance
with the terms of the Note Agreement, and that, in order to induce the
Purchasers to purchase the Notes pursuant to the Note Agreement, and to assure
compliance by the Obligors with the terms thereof, it is desirous of entering
into this Agreement and providing collateral security for the Secured
Obligations in accordance with the further provisions hereof.
     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:
     1. Defined Terms.
          (a) Capitalized terms used herein, unless otherwise defined in
Section 1(b) or elsewhere in this Agreement, shall have the respective meanings
assigned to them in the Note Agreement; provided that, where applicable and
except as otherwise expressly provided herein, terms used herein (whether or not
capitalized) which are defined in the Uniform Commercial Code as enacted in the
State of New York (as amended from time to time, the “Code”), shall have the
respective meanings assigned to such terms therein.
          (b) As used in this Agreement, the following terms shall have the
respective meanings indicated (terms defined in the singular to have a
correlative meaning when used in the plural and vice-versa):
          “Acknowledgment” is defined in Section 4.
          “Acquisition Event” is defined in Section 12.
          “Additional Pledgor” is defined in the introductory paragraph.
          “Agreement” is defined in the introductory paragraph.
          “Code” is defined in Section 1(a).
          “Collateral Agency Agreement” is defined in Recital paragraph B.
          “Company” is defined in the introductory paragraph.
          “Equity Interests” shall mean, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or

2



--------------------------------------------------------------------------------



 



other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including shares or partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
          “Joinder Agreement” is defined in Section 12(i).
          “Limited Liability Company Agreement” shall mean the Second Amended
and Restated Limited Liability Company Agreement of the Company, dated as of
June 26, 2008, entered into by the Company, Parent, as the sole equity member,
and the Independent Manager identified (and as that term is defined) therein, as
such Second Amended and Restated Limited Liability Company Agreement may be
amended or otherwise modified from time to time as permitted by this Agreement,
the Note Agreement and the other Financing Documents.
          “Note Agreement” is defined in Recital paragraph A.
          “Notes” is defined in Recital paragraph A
          “Organizational Documents” shall mean, with respect to any Pledged
Company or any Pledgor, as applicable, its articles of incorporation, charter,
bylaws, partnership agreement, certificate of limited partnership, limited
liability company operating agreement or member agreement, any similar
organizational agreement, and any agreement among the owners or holders of the
Equity Interests in such Pledged Company or Pledgor.
          “Parent” is defined in the introductory paragraph.
          “Pledged Collateral” shall mean and include all of the following:
          (i) all Equity Interests and securities (collectively, “Investments”)
listed on Schedule 1 attached hereto in respect of any Pledged Company
identified thereon, and all rights and privileges pertaining thereto, including,
without limitation, all present and future Equity Interests and securities
receivable in respect of or in exchange for any such Investments, all rights
under any Organizational Documents and other similar agreements relating to any
Investments, all rights to subscribe for Equity Interests or securities incident
to or arising from ownership of any Investments, all cash, interest, additional
Equity Interests or securities and other dividends or distributions paid or
payable on or in respect of any such Investments, and all books and records
(whether paper, electronic or any other medium) pertaining to the foregoing,
including, without limitation, all stock record and transfer books;
          (ii) all other Equity Interests and securities (collectively,
“Additional Investments”) at any time owned or acquired by any Pledgor
(including any Additional Pledgor) in respect of any Pledged Company, and all
rights and privileges pertaining thereto, including, without limitation, all
present and future Equity Interests and securities receivable in respect of or
in exchange for any Additional Investments, all rights under any Organizational
Documents and other similar agreements relating to any Additional Investments,
all rights to subscribe for

3



--------------------------------------------------------------------------------



 



Equity Interests or securities, incident to or arising from ownership of any
Additional Investments, all cash, interest, additional Equity Interests or
securities and other dividends or distributions paid or payable on or in respect
of any Additional Investments, and all books and records (whether paper,
electronic or other medium) pertaining to the foregoing, including, without
limitation, all stock record and transfer books;
          (iii) all books, records, ledgers, ledger cards, files correspondence,
computer programs software, disks, tapes and related data that at any time
evidence or relate to any of the foregoing or are otherwise necessary or helpful
in the collection thereof or realization thereon; and
          (iv) whatever is received when any of the foregoing is sold,
exchanged, replaced or otherwise disposed of, including all proceeds (as defined
in the Code) thereof.
          “Pledged Company” and “Pledged Companies” are defined in Recital
paragraph C. For the avoidance of doubt, TWCC shall not in any event constitute
a Pledged Company (and the term “Pledged Company” shall not include TWCC).
          “Pledge Documents” is defined in Section 3.
          “Pledgor” and “Pledgors” are defined in the introductory paragraph.
          “Purchaser” and “Purchasers” are defined in Recital paragraph A.
          “Secured Obligations” shall mean all indebtedness, liabilities and
obligations of any nature of the Company or any other Obligor, now or hereafter
existing under or pursuant to or arising out of or in connection with the Notes,
the Note Agreement or the other Financing Documents, in the case of each thereof
as the same may be amended, supplemented, extended, renewed or replaced and in
effect from time to time, including without limitation, (i) the payment of the
principal of, Make-Whole Amount, if any, and interest (including interest which,
but for the filing of a petition in bankruptcy with respect to the Company or
another Obligor would accrue) on the Notes, and (ii) the due performance and
observance of, and compliance with, all covenants, agreements, terms and
conditions of the Notes, the Note Agreement and each other Financing Document
required to be observed, performed or complied with by the Company or any other
Obligor.
          “Secured Party” is defined in the introductory paragraph.
     2. Grant of Security Interests.
          (a) In order to secure the prompt payment and performance in full of
all Secured Obligations in accordance with the Note Agreement and the other
Financing Documents, each Pledgor hereby sells, assigns, conveys, mortgages,
pledges, hypothecates, transfers, confirms and grants unto the Secured Party,
for the equal and ratable benefit and security of the Noteholders, a lien on and
a first priority security interest in all of such Pledgor’s now existing and
hereafter acquired or arising right, title and interest in, to and under the
Pledged Collateral, whether now existing or hereafter coming into existence,
whether now held or owned

4



--------------------------------------------------------------------------------



 



or hereafter acquired, as now in existence or in effect or as hereafter
modified, amended or supplemented, and wherever the same may be located.
     (b) Upon its execution and delivery of this Agreement, and from time to
time thereafter as required by Section 6(g), each Pledgor shall deliver to and
deposit with the Secured Party in pledge, all stock certificates, instruments or
other documents evidencing the Pledged Collateral owned by such Pledgor,
together with undated stock powers or other appropriate instruments and
documents, signed in blank by such Pledgor.
     (c) Any right, title and interest hereby assigned to the Secured Party
hereunder includes, without limitation, the right to further assign such right,
title and interest.
     (d) Notwithstanding any provision of this Agreement to the contrary, each
Pledgor, shall remain liable under the Organizational Documents relating to the
Equity Interests pledged by such Pledgor hereunder to observe and perform all
the respective conditions and obligations to be observed and performed
thereunder by the owner and holder of such Equity Interests, all in accordance
with and pursuant to the terms and provisions of such Organizational Documents.
The granting of any of the rights inuring to the Secured Party hereunder shall
not release such Pledgor from any of its duties or obligations under the
applicable Organizational Documents or constitute an assumption by the Secured
Party or the Noteholders of such duties and obligations. Neither the Secured
Party nor any Noteholder shall have any obligation or liability under any such
Organizational Documents by reason of or arising out of this Agreement or the
pledge and assignment of rights hereunder to the Secured Party or the receipt by
the Secured Party of any payment under or in respect of or relating to any
Pledged Collateral or Organizational Documents pursuant hereto, nor shall the
Secured Party or any Noteholder be required or obligated in any manner to
perform or fulfill any of the obligations of such Pledgor under or pursuant to
any such Organizational Documents, or to make any payment thereunder, or to make
any inquiry as to the nature or the sufficiency of any payment received by the
Secured Party or the sufficiency of any performance by any party under any such
Organizational Documents, or to present or file any claim, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to the Secured Party or to which it may be entitled at any
time or times pursuant hereto.
     3. Further Assurances.
          Concurrently with the execution and delivery of this Agreement, and
thereafter at any time and from time to time upon reasonable request of the
Required Holders, each Pledgor shall execute and deliver to the Secured Party
all such financing statements, continuation financing statements, assignments,
certificates and documents of title, affidavits, reports, notices, schedules of
account, letters of authority, further pledges, powers of attorney and all other
documents (collectively, “Pledge Documents”) which the Required Holders may
reasonably request, and in form reasonably satisfactory to the Required Holders,
and take such other action as the Required Holders may reasonably request, to
create and maintain, perfect and continue perfected, a Prior Security Interest
in favor of the Secured Party in the Pledged Collateral and to fully consummate
the transactions contemplated by this Agreement. Each Pledgor hereby irrevocably
makes, constitutes and appoints the Secured Party (and any of the Secured
Party’s officers or employees or agents designated by the Secured Party) as such
Pledgor’s true and

5



--------------------------------------------------------------------------------



 



lawful attorney with power to sign the name of such Pledgor on all or any of the
Pledge Documents which the Secured Party determines must be executed, filed,
recorded or sent in order to perfect or continue perfected the Secured Party’s
security interest in the Pledged Collateral in any jurisdiction. Such power,
being coupled with an interest, is irrevocable until all of the Secured
Obligations have been indefeasibly paid and performed in full.
     4. Pledged Companies Acknowledgment and Assignment of Pledged Collateral.
          Each Pledgor shall cause each Pledged Company the Equity Interests in
which are pledged or required to be pledged by such Pledgor hereunder, to
execute and deliver to the Secured Party, concurrently with such pledge, an
Acknowledgment Regarding Pledge Agreement (“Acknowledgment”) in the form
attached as Exhibit A hereto. Concurrently with its execution and delivery
hereof or of a Joinder Agreement, (i) each Pledgor of any membership interests
in any Pledged Company shall execute and deliver to the Secured Party, with
respect to all relevant Pledged Collateral, a fully executed Assignment of
Membership Interest in the form attached as Exhibit B hereto; and (ii) each
Pledgor of any capital stock in any Pledged Company shall execute and deliver to
the Secured Party a fully executed Stock Power in the form attached as Exhibit C
hereto. Each Pledgor hereby authorizes the Secured Party, after the occurrence
and during the continuance of an Event of Default, and upon the completion of a
sale conducted pursuant to Article 9 of the Code, to complete the Assignment of
Membership Interest or Stock Power, as applicable, and if the assignee is not
the Secured Party, to fill in the name of the purchaser of the Pledged
Collateral at such sale conducted pursuant to Article 9 of the Code as the
assignee, and the date on which such sale was conducted, and, thereafter, to
deliver a true copy of the fully executed original of such Assignment of
Membership Interest or Stock Power, as the case may be, to the Pledged Company,
and, if any, other members or shareholders of the Pledged Company. Each Pledgor
agrees that any Pledged Company and its constituent members or shareholders
shall be entitled to rely conclusively on such Assignment of Membership Interest
or Stock Power and shall have no liability to such Pledgor for any loss of
damage which such Pledgor may incur by reason of such reliance, this sentence
being expressly for the benefit of each such Pledged Company and such members or
shareholders.
     5. Representations and Warranties.
          The Pledgors hereby jointly and severally represent and warrant to the
Secured Party as follows:
          (a) Each Pledgor has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have) title to all
Pledged Collateral pledged by it hereunder, free and clear of all Liens except
Permitted Liens (other than Permitted Liens of the types described in clauses
(iv), (vii) and (viii) of the definition of that term).
          (b) All Equity Interests in any Pledged Company included in the
Pledged Collateral have been duly authorized and validly issued to a Pledgor (as
set forth on Schedule 1 hereto as the same may be updated, restated or otherwise
modified from time to time in accordance with the terms hereof), are fully paid
and nonassessable and constitute one hundred

6



--------------------------------------------------------------------------------



 



percent (100 %) of the issued and outstanding Equity Interests (exclusive of any
non-economic interest held by any Independent Manager) of such Pledged Company.
          (c) The security interests in the Pledged Collateral granted hereunder
are valid, perfected and of first priority, subject to no Lien in favor of any
other Person except for the junior lien securing the obligations under the Bank
Financing Documents and additional Permitted Liens (other than Permitted Liens
of the types described in clauses (iv), (vii) and (viii) of the definition of
that term).
          (d) There are no restrictions upon the transfer of the Pledged
Collateral, other than restrictions thereon set forth in the Financing Documents
and the Bank Financing Documents, and each Pledgor has the power, authority and
right to transfer the Pledged Collateral owned by such Pledgor free of any
encumbrances and without obtaining the consent of any other Person.
          (e) Each Pledgor has all necessary corporate or limited liability
company power to execute and deliver and perform its obligations under this
Agreement.
          (f) There are no actions, suits, proceedings or investigations pending
or, to the knowledge of the Pledgors, threatened against any Pledgor with
respect to the Pledged Collateral, at law or equity before any Official Body,
which, either individually or in the aggregate, could reasonably be expected to
have a material adverse effect on the Pledged Collateral; and none of the
Pledgors is in violation of any order, writ, injunction or decree of any
Official Body which, either individually or in the aggregate, could reasonably
be expected to have a material adverse effect on such Pledgor’s ability to
perform its obligations hereunder and consummate the transactions contemplated
hereby.
          (g) This Agreement has been duly executed and delivered and
constitutes the valid and legally binding obligation of each Pledgor,
enforceable against such Pledgor in accordance with its terms, except to the
extent that such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditor’s rights generally or by general equitable principles limiting the
availability of the right of specific performance or other equitable remedies.
          (h) Neither the execution and delivery by any Pledgor of this
Agreement, or of a Joinder Agreement pursuant to which it shall have become a
party hereto as a Pledgor hereunder, nor compliance by said Pledgor with the
terms and provisions hereof, nor the enforcement of any rights hereunder
(including, but not limited to, a foreclosure sale of the Pledged Collateral),
will (i) violate any provision of any Law, or (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of any judgment, order,
injunction, decree or ruling of any Official Body to which such Pledgor is
subject or any provision of any agreement, understanding or arrangement to which
such Pledgor is a party or by which such Pledgor is bound, or (iii) any Coal
Lease or any of the Coal Supply Contracts or any permit; provided that, the
Pledgors make no representation as to the ability of any Person who acquires the
Pledged Collateral upon the exercise of remedies hereunder to conduct mining
operations until such Person has complied with applicable law relating to the
continuation of mining permits in the event of a change of control of a
permitee.

7



--------------------------------------------------------------------------------



 



          (i) Each Pledgor’s chief executive office address is as set forth on
the signature page hereto or in the Joinder Agreement to which such Pledgor is a
party.
          (j) Other then the Limited Liability Company Agreement of the Company,
no shareholder or other similar agreements are applicable to any of the Pledged
Collateral; the applicable Organizational Documents of each Pledged Company
contain no restrictions on the rights of owners of Equity Interests in such
Pledged Company other than those that normally would apply to an entity of the
same organizational type organized under the laws of the jurisdiction of
organization of such Pledged Company; and, all rights of each Pledgor in
connection with its ownership of each of the Pledged Companies which is a
corporation are evidenced and governed solely by the stock certificates,
instruments or other documents evidencing ownership, the applicable
Organizational Documents of such Pledged Company, and applicable law.
          (k) There is no action or legal, administrative or other proceeding
pending or, to any Pledgor’s knowledge, threatened which materially and
adversely affects any Pledgor’s title to any Pledged Collateral or its grant of
a security interest hereunder in any Pledged Collateral, nor does any Pledgor
know of any basis for the assertion of any such claim.
          (l) True and complete copies of the Organizational Documents of each
Pledged Company are attached to either an Officer’s Certificate of such Pledged
Company delivered pursuant to Section 4.3 of the Note Agreement or the
Acknowledgment of such Pledged Company which has been delivered to the Secured
Party.
     6. General Covenants.
          The Pledgors hereby jointly and severally covenant and agree as
follows:
          (a) Each Pledgor shall do all reasonable acts that may be necessary
and appropriate to maintain, preserve and protect the Pledged Collateral; each
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Secured Party. Each Pledgor
shall notify the Secured Party in writing at least ten (10) Business Days prior
to any change in such Pledgor’s chief executive office address.
          (b) Each Pledgor shall appear in and defend any action or proceeding
of which such Pledgor is aware which could reasonably be expected to adversely
affect, to any material extent, such Pledgor’s title to any Pledged Collateral
or the security interest and rights created or intended to be created by this
Agreement in any Pledged Collateral or the proceeds thereof; provided, however,
that with the consent of the Secured Party, which shall not be unreasonably
withheld or delayed, such Pledgor may settle any such actions or proceedings
with respect to the Pledged Collateral.
          (c) Each Pledgor shall, and shall cause each of the Pledged Companies
the Equity Interests in which are pledged by such Pledgor hereunder to, keep
separate, accurate and complete records of the Pledged Collateral, disclosing
the Secured Party’s security interest hereunder.

8



--------------------------------------------------------------------------------



 



          (d) Each Pledgor shall comply with all Laws applicable to the Pledged
Collateral except for any instances of noncompliance therewith that would not
individually or in the aggregate materially impair the use or value of any
Pledged Collateral or the Secured Party’s rights therein hereunder.
          (e) Each Pledgor shall pay any and all taxes, assessments, duties,
fees or imposts of any nature imposed by any Official Body on any of the Pledged
Collateral, except to the extent the same are being contested in good faith and
by appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made, but only to the extent that failure to discharge any
thereof would not result in any additional liability which would adversely
affect to a material extent the financial condition of any Pledgor or Subsidiary
of any Pledgor or which would affect a material portion of the Pledged
Collateral, provided, that such Pledgor and its Subsidiaries will pay all such
liabilities forthwith upon the commencement of proceedings to foreclose any Lien
which may have attached as security therefor.
          (f) Each Pledgor shall permit the Secured Party, its officers,
employees and agents, at reasonable times to inspect all books and records
related to the Pledged Collateral, subject, however to limitations of the
character set forth in Section 7.2 of the Note Agreement on the similar
inspection rights afforded therein to Noteholders.
          (g) To the extent that, following the date hereof, any Pledgor
acquires Equity Interests in any Pledged Company or any rights, property or
securities described in the definition of Pledged Collateral with respect to any
Pledged Company, such Equity Interests, rights, property or securities shall be
subject to the terms hereof and, upon such acquisition, shall be deemed to be
hereby pledged, and subject to the lien and security interest hereby granted to
the Secured Party; and, such Pledgor thereupon shall deliver to the Secured
Party all such documents and instruments with respect thereto as shall be
required by Section 2(b), together with an updated Schedule 1 hereto.
          (h) No Pledgor shall, without the prior written consent of the Secured
Party, (i) sell, assign, transfer, exchange, lease, lend or dispose of (directly
or indirectly), or grant any option with respect to, any of the Pledged
Collateral or (ii) create or permit to exist any Lien in or with respect to the
Pledged Collateral, except for the Lien hereof in favor of the Secured Party,
the junior lien in favor of the Bank Lenders and additional Permitted Liens
(other than Permitted Liens of the types described in clauses (iv), (vii) and
(viii) of the definition of that term). The inclusion of “proceeds” as a
component of the Pledged Collateral shall not be deemed a consent by the Secured
Party or any Noteholder to any sale, assignment, transfer, exchange, lease,
loan, granting of an option with respect to, or disposition of all or any part
of the Pledged Collateral.
          (i) No Pledgor other than Parent shall amend in any respect its
Organizational Documents (including any provisions or resolutions relating to
Equity Interests), without providing at least twenty (20) calendar days’ prior
written notice to the Noteholders and, in the event such amendment would be
material and adverse to the Noteholders, as determined by the Required Holders
in their sole discretion, obtaining the prior written consent of the Noteholders
to such amendment. No Pledgor shall (i) consent to or vote to approve the
amendment in any

9



--------------------------------------------------------------------------------



 



respect of the Organizational Documents of any Pledged Company (including any
provisions relating to Equity Interests), without providing or causing such
Pledged Company to provide at least twenty (20) calendar days prior written
notice to the Noteholders and, in the event such amendment would be material and
adverse to the Noteholders, as determined by the Required Noteholders in their
sole discretion, obtaining the prior written consent of the Noteholders to such
amendment; (ii) consent to or vote to approve the sale or mortgaging of any
asset of any Pledged Company except (A) in the ordinary course of business,
(B) for transfers expressly permitted pursuant to the Note Agreement, and (C) to
provide for the Liens of this Agreement and the other Security Documents in
favor of the Secured Party, the junior Liens pursuant to the Bank Financing
Documents in favor of the Bank Lenders, and additional Permitted Liens (other
than Permitted Liens of the types described in clauses (iv), (vii) and (viii) of
the definition of that term set forth in Schedule B to the Note Agreement); or
(iii) with respect to a Pledgor of membership interests in the Company, take any
action in furtherance of any modification of the Organizational Documents of the
Company, or any other action, that would have the effect of constituting member
interests in the Company “securities” within the meaning, or otherwise
subjecting such member interests to the coverage, of Article 8 of the Uniform
Commercial Code of any jurisdiction.
          (j) Each Pledgor shall, at its own expense, perform and observe all of
the terms and provisions of the applicable Organizational Documents to be
performed or observed by such Pledgor, maintain such applicable Organizational
Documents in full force and effect, and enforce such Pledgor’s rights under such
applicable Organizational Documents in accordance with their terms. Each Pledgor
shall promptly deliver to the Secured Party any notice of default which such
Pledgor receives with respect to the applicable Organizational Documents of any
Pledged Company.
          (k) Except as otherwise permitted in the Note Agreement, no Pledgor
shall permit any of its Subsidiaries which is a Pledged Company to directly or
indirectly (i) sell, assign, pledge or otherwise transfer or dispose of any
Indebtedness of, or claim against, or Equity Interests in, any other Subsidiary
of such Pledgor, or (ii) issue or sell any Equity Interests of such Subsidiary.
     7. Other Rights With Respect to Pledged Collateral.
          (a) So long as no Event of Default shall have occurred and be
continuing, each Pledgor shall be entitled to exercise any and all voting and
other consensual and other rights pertaining to the Pledged Collateral or any
part thereof pledged by such Pledgor hereunder, and such Pledgor shall have the
right to deal with such Pledged Collateral and to receive distributions made in
respect of any Equity Interests included in such Pledged Collateral and in the
ordinary course of business, for application to any purpose and in any manner
not inconsistent with the terms of this Agreement (including, without
limitation, Section 6(k)), the Note Agreement or any of the other Financing
Documents; provided, however, that such Pledgor shall not exercise or shall
refrain from exercising any such right if it would result in a Potential Default
or an Event of Default or have a material adverse effect on the value of any
Pledged Collateral. Without limiting the foregoing and in addition thereto, no
Pledgor shall vote to enable, or take any other action to permit, any Pledged
Company to issue any Equity Interests or enter into or become

10



--------------------------------------------------------------------------------



 



obligated pursuant to any agreement or undertaking restricting the right or
ability of any Pledgor or the Secured Party to sell, assign or transfer any of
the Pledged Collateral.
          (b) Upon the occurrence and during the continuance of an Event of
Default, the Secured Party, at the expense of the Pledgors, may: (i) take
control of and manage all or any of the Pledged Collateral; (ii) apply to the
payment of any of the Secured Obligations, whether any be due and payable or
not, any moneys, including cash dividends and income from any Pledged
Collateral, now or hereafter in the hands of the Secured Party, on deposit or
otherwise, belonging to the Pledgors, as the Secured Party shall determine; and
(iii) do anything which any Pledgor is required but fails to do hereunder.
          (c) If any Pledgor fails to perform any agreement contained herein,
the Secured Party may (but shall have no obligation to) perform or cause the
performance of such agreement, and the expenses of the Secured Party incurred in
connection therewith shall be payable by such Pledgor.
          (d) Each Pledgor hereby appoints the Secured Party to be such
Pledgor’s attorney-in-fact with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, from time to time (but
only upon the occurrence and during the continuance of an Event of Default) in
the Secured Party’s discretion to take any action and to execute any instrument
which the Secured Party may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, to receive, endorse
and collect all instruments made payable to such Pledgor representing any
dividend or other distribution in respect of any Pledged Collateral or any part
thereof and to give full discharge for the same.
     8. Additional Remedies Upon Event of Default.
          Upon the occurrence of any Event of Default and for so long as such
Event of Default shall be continuing, the Secured Party shall have, in addition
to all rights and remedies of a secured party under the Code or other applicable
Law, and in addition to its rights under Section 7 and under the other Financing
Documents, the following rights and remedies:
          (a) The Secured Party may, after ten (10) Business Days’ advance
written notice to a Pledgor, sell, assign, give an option or options to purchase
or otherwise dispose of such Pledgor’s Pledged Collateral or any part thereof at
public or private sale, at any of the Secured Party’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Secured
Party may deem commercially reasonable. Each Pledgor agrees that ten
(10) Business Days’ advance notice of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Secured Party shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Pledgor
recognizes that the Secured Party may be compelled to resort to one or more
private sales of the Pledged Collateral to a restricted group of purchasers who
will be obliged to agree, among other things, to acquire Equity Interests,
securities, or other ownership interests included in such Pledged Collateral for
their own account for investment and not with a view to the distribution or
resale thereof.

11



--------------------------------------------------------------------------------



 



          (b) The proceeds of any collection, sale or other disposition of the
Pledged Collateral, or any part thereof, shall, after the Secured Party has made
all deductions of reasonable expenses, including but not limited to reasonable
attorneys’ fees and other expenses incurred in connection with repossession,
collection, sale or disposition of such Pledged Collateral or in connection with
the enforcement of the Secured Party’s rights with respect to the Pledged
Collateral, including in any insolvency, bankruptcy or reorganization
proceedings, be applied as provided in Section 5.4 of the Collateral Agency
Agreement.
          (c) (i) The Secured Party shall have the right to have the Pledged
Collateral, or from time to time any part thereof, transferred into the name of
the Secured Party pursuant to Section 3.
               (ii) All rights of each Pledgor to exercise the voting and other
consensual rights which such Pledgor would otherwise be entitled to exercise
pursuant to Section 7(a) and to receive distributions in respect of Pledged
Collateral shall cease, and all such rights shall thereupon become vested in the
Secured Party, who shall thereafter upon notice to such Pledgor have the sole
right to exercise such voting and other consensual rights and to receive 100% of
all such distributions, which shall be promptly applied by Secured Party as
provided in Section 5.4 of the Collateral Agency Agreement.
               (iii) All distributions which are received by any Pledgor
contrary to the provisions of Section 8(b) or Section 8(c)(ii) shall be received
in trust for the benefit of the Secured Party, shall be segregated from other
funds of such Pledgor, and forthwith shall be paid over by such Pledgor to the
Secured Party as Pledged Collateral in the same form as received (with any
necessary endorsements), unless all Events of Default shall have been previously
cured by the Pledgors or waived in writing by the Noteholders in the manner
provided in the Note Agreement.
               (iv) The Secured Party shall have the right to take control of
and manage all or any of the Pledged Collateral.
     9. Secured Party’s Duties.
          The powers conferred on the Secured Party hereunder are solely to
protect its interest in the Pledged Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any Pledged
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Secured Party shall have no duty as to any Pledged Collateral
or as to the taking of any steps to preserve rights against prior parties or any
other rights pertaining to any Pledged Collateral.
     10. No Waiver; Cumulative Remedies.
          No failure to exercise, and no delay in exercising, on the part of the
Secured Party, any right, power or privilege available it hereunder or under
applicable law shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or privilege preclude any further
exercise thereof or the exercise of any other right, power or privilege. The
remedies herein provided are cumulative and not exclusive of any remedies
provided under the other Financing Documents or by Law. Each Pledgor waives any
right to require the Secured

12



--------------------------------------------------------------------------------



 



Party to proceed against any other Person or to exhaust any of the Pledged
Collateral or other security for the Secured Obligations or to pursue any remedy
in the Secured Party’s power.
     11. Assignment.
          Subject to the provisions of the Collateral Agency Agreement, all
rights of the Secured Party under this Agreement shall inure to the benefit of
its successors and assigns (including any successor Collateral Agent under the
Collateral Agency Agreement). All obligations of each Pledgor hereunder shall
bind its successors and assigns; provided, however, no Pledgor may assign or
transfer any of its rights and obligations hereunder or any interest herein.
     12. Additional Pledgors; Additional Pledged Collateral.
     In the event that, at any time subsequent to the date hereof, any Person
(other than TWCC) shall become a Subsidiary of the Company or of a Guarantor
(including any Subsidiary of the Company which, pursuant to Section 9.2 of the
Note Agreement, shall have become a Guarantor subsequent to the date hereof),
then, in each such event (hereinafter referred to as an “Acquisition Event”),
such Person, forthwith upon the occurrence of such Acquisition Event and without
further act by any party, shall be deemed and become a Pledged Company for all
purposes of this Agreement, and as promptly as practical (and in any event not
later than sixty (60) days) following such Acquisition Event:
     (i) If such Person shall have become a Subsidiary of a Guarantor and the
following clause (ii) hereof shall not be applicable, the Company shall cause
such Guarantor to (A) join in this Agreement as an Additional Pledgor hereunder
and become bound by the terms hereof by executing and delivering to the
Collateral Agent a Joinder Agreement substantially in the form of Exhibit G(1)
to the Note Agreement (a “Joinder Agreement”), completed in a manner
satisfactory to the Collateral Agent, which, without limiting the provisions of
said Section 9.2 of the Note Agreement, shall be effective to confirm the pledge
to the Secured Party hereunder of all right, title and interest of such
Guarantor in to and under all Pledged Collateral relating to such Person and
(B) deliver to the Secured Party all such documents and instruments with respect
to such Pledged Collateral as shall be required by Section 2(b) hereof.
     (ii) If such Person shall have become a Subsidiary of the Company or of any
Guarantor which shall have theretofore become an Additional Pledgor hereunder,
the Company or such Additional Pledgor, as the case may be, shall comply with
Section 6(g) hereof with respect to the Pledged Collateral relating to such
Person.
     (iii) The Pledgors shall furnish to the Secured Party a revised Schedule 1
hereto, identifying such Person and the Equity Interests in such Person,
reflecting the pledge to the Secured Party hereunder of all Pledged Collateral
relating to such Person, and showing all Equity Interests owned by such Person
in any other Person.

13



--------------------------------------------------------------------------------



 



          Nothing in this Section 12 is intended or shall be construed to permit
the Company or any other Obligor to consummate any Acquisition Event or any
other transaction that it would not be permitted to consummate pursuant to the
terms of the Note Agreement.
     13. Recourse to Parent.
     The Secured Party’s and the Noteholders’ recourse against Parent hereunder
shall be solely limited to Parent’s interest in the Pledged Collateral and the
enforcement of their respective rights under this Agreement.
     14. Severability.
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
     15. Governing Law.
          This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York.
     16. Notices.
          All notices and other communications hereunder shall be in writing and
shall be delivered by (i) first-class certified mail, postage prepaid, return
receipt requested, (ii) express delivery such as Federal Express or similar
service, or (iii) personal delivery, addressed (A) if to a Pledgor, to the
address of such Pledgor set forth on the appropriate signature page hereof or in
the Joinder Agreement to which it is a party, or at such other address as such
Pledgor shall have furnished to the Secured Party and the Noteholders in
writing, with a copy to Wilmer Cutler Pickering Hale and Dorr LLP, 60 State
Street, Boston Massachusetts 02109, Attn: Michael Levitin, Esq., or such other
address as the Company or such Pledgor shall have furnished to the Secured Party
and the Noteholders in writing, or (B) if to the Secured Party, to it at One
U.S. Bank Plaza, Mail Code: SL-TW-06CT, St. Louis, MO 63101, Attention: Brian
Kabbes, or at such other address as the Secured Party shall have furnished to
the Pledgors and the Noteholders in writing, or (C) if to a Noteholder, at the
address of such Noteholder specified, or provided for in accordance with,
Section 18 of the Note Agreement or at such other address as such Noteholder
shall have furnished to the Pledgors and the Secured Party in writing. Any
notice shall be deemed to be given only when actually received.
     17. Specific Performance.
          Each Pledgor acknowledges and agrees that, in addition to the other
rights of the Secured Party hereunder and under the other Financing Documents,
because the Secured Party’s remedies at law for failure of such Pledgor to
comply with the provisions hereof relating to the Secured Party’s rights (i) to
inspect the books and records related to the Pledged Collateral, (ii) to receive
the various notifications such Pledgor is required to deliver hereunder,
(iii) to obtain

14



--------------------------------------------------------------------------------



 



copies of agreements and documents as provided herein with respect to the
Pledged Collateral, (iv) to enforce the provisions hereof pursuant to which such
Pledgor has appointed the Secured Party its attorney-in-fact, and (v) to enforce
the Secured Party’s remedies hereunder, would be inadequate and that any such
failure would not be adequately compensable in money damages, such Pledgor
agrees that each such provision hereof may be specifically enforced.
     18. Consent to Jurisdiction.
          EACH OF THE PLEDGORS AGREES THAT ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH, OR ANY LEGAL ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE
ENFORCE ANY JUDGMENT OBTAINED AGAINST THE PLEDGORS, OR ANY OF THEM, FOR BREACH
HEREOF, OR AGAINST ANY OF THEIR PROPERTIES, MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK BY ANY NOTEHOLDER OR THE SECURED PARTY OR ON BEHALF OF ANY
NOTEHOLDER OR THE SECURED PARTY, AS SUCH NOTEHOLDER OR THE SECURED PARTY MAY
ELECT, AND EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS FOR PURPOSES OF ANY SUCH LEGAL ACTION
OR PROCEEDING. EACH PLEDGOR HEREBY AGREES THAT SERVICE OF PROCESS IN ANY SUCH
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS
ADDRESS SPECIFIED IN SECTION 16 HEREOF OR AT SUCH OTHER ADDRESS OF WHICH THE
SECURED PARTY AND EACH NOTEHOLDER SHALL HAVE BEEN NOTIFIED PURSUANT HERETO. IN
ADDITION, EACH PLEDGOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
     19. Waiver of Jury Trial.
          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE

15



--------------------------------------------------------------------------------



 



OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     20. Entire Agreement; Amendments.
          This Agreement together with the other Financing Documents constitutes
the entire agreement between and among the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a grant of a
security interest in the Pledged Collateral by any Pledgor. This Agreement may
not be amended or supplemented, other than pursuant to a Joinder Agreement
entered into as contemplated by Section 12, except by a writing signed by the
Secured Party and the Pledgors.
     21. Counterparts.
          This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute but one and the same agreement.
     22. Descriptive Headings; Etc.
          The descriptive section and other subdivision headings which are used
in this Agreement are for the convenience of the parties only and shall not
affect the meaning of any provision of this Agreement. References in this
Agreement to a particular section or other subdivision, or to a particular
schedule or exhibit, shall, unless otherwise specified herein, be deemed a
reference to that section or other subdivision of, or that schedule or exhibit
to, this Agreement.
     23. Consent by Parent.
          Parent hereby (i) acknowledges receipt of and consents to and agrees
to be bound by the terms of, the Collateral Agency Agreement and (ii)
(a) acknowledges receipt of and consents to and agrees to be bound by the terms
of, the Intercreditor Agreement (b) agrees not to take any action that would
have the effect of contravening the terms thereof, (c) agrees to comply with all
terms thereof requiring its compliance or consent, and (d) agrees that it is not
a third-party beneficiary thereof.
[SIGNATURE PAGES FOLLOW]

16



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 2 TO
PLEDGE AGREEMENT]
     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this Agreement to be duly executed as of the date first above
written.

             
 
                WESTMORELAND COAL COMPANY    
 
           
 
  By   /s/ Douglas P. Kathol    
 
           
 
      Name: Douglas P. Kathol    
 
      Title: Vice President-Development and Treasurer    
 
                Address:         2 North Cascade Avenue         2nd Floor      
  Colorado Springs, Colorado 80903    
 
                WESTMORELAND MINING LLC    
 
           
 
  By   /s/ Douglas P. Kathol    
 
           
 
      Name: Douglas P. Kathol    
 
      Title: Vice President    
 
                Address:         2 North Cascade Avenue         2nd Floor      
  Colorado Springs, Colorado 80903    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 2 TO PLEDGE AGREEMENT]

            U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent         By   /s/
Brian J. Kabbes         Name:   Brian J. Kabbes        Title:   Vice President 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
PLEDGE AGREEMENT
Description of Pledged Collateral
A. Corporations

          Pledgor   Pledged Company   Type and Amount of Equity Interests
Westmoreland Mining LLC
  Western Energy Company
Dakota Westmoreland
Corporation
Westmoreland Savage
Corporation   118,111.429 shares (100%)
1,000 shares (100%)
1,000 shares (100%)

B. Limited Liability Companies

          Pledgor   Pledged Company   Type and Amount of Equity Interests
Westmoreland Coal Company
  Westmoreland Mining LLC   100% limited liability company interests

C. Partnerships

              Pledgor       Pledged Shares   Type and Amount of Ownership
N/A
           

 